 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID LERMA,                            Case No.: 17cv1925-LAB (RBB)
12                              Petitioner,
                                              ORDER DENYING PETITION
13    v.                                      FOR WRIT OF HABEAS
                                              CORPUS
14    UNKNOWN, et al.
15                          Respondents.
16
17         Petitioner David Lerma was convicted in California state court of molesting
18   his stepdaughter A.R. multiple times, beginning when she was eight years old.
19   When she was thirteen or fourteen years old, she told her mother, who contacted
20   police. A social worker conducted a videotaped forensic interview of A.R. After an
21   investigation, Lerma was tried and convicted on some but not all counts. Lerma
22   then exhausted two claims, one based on admission of statements made during
23   the interview, and a second based on failure to instruct on a lesser included
24   offense.
25         Lerma filed his petition for writ of habeas corpus pursuant to 28 U.S.C.
26   § 2254. The petition was referred to Magistrate Judge Ruben Brooks for report
27   and recommendation. The petition was dismissed with leave to amend twice, and
28   the Third Amended Petition (Docket no. 8) is the operative pleading.

                                              1
                                                                       17cv1925-LAB (RBB)
 1         On March 28, 2019, Judge Brooks issued his report and recommendation
 2   (the “R&R”), which recommended denial of the petition. Although objections to the
 3   R&R were due on April 30, Lerma did not file objections until May 4 at the earliest.
 4   His objections include the declaration of another inmate, who explains that he was
 5   helping Lerma prepare objections, but that transfers made it difficult for Lerma to
 6   file objections on time. The Court construes this as Lerma’s request for leave to
 7   file late objections. So construed, the request is GRANTED, and the objections are
 8   accepted as filed.
 9   Unobjected-to Portions of R&R
10         A district court has jurisdiction to review a Magistrate Judge's report and
11   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). The Court may
12   accept, reject, or modify, in whole or in part, the R&R’s findings or
13   recommendations. 28 U.S.C. § 636(b)(1). This section does not require some
14   lesser review by the district court when no objections are filed. Thomas v. Arn, 474
15   U.S. 140, 149-50 (1985). The Court reviews de novo those portions of the R & R
16   to which specific written objection is made. United States v. Reyna-Tapia, 328 F.3d
17   1114, 1121 (9th Cir. 2003) (en banc).
18         Having reviewed the R&R, the Court finds it correctly sets forth the legal
19   standards governing habeas relief and Lerma’s substantive claims. The Court
20   ADOPTS both these standards, and all other portions of the R&R to which Lerma
21   has not objected. These include the procedural history, summary of the evidence
22   and other facts, and rulings on other claims.
23   Objections
24         Lerma objects that the charges were not proved beyond a reasonable doubt.
25   (Obj. (Docket no. 19) at 2:15–20.) He also argues that the prosecution suborned
26   perjury by encouraging A.R. to make up an incident of molestation they knew had
27   never happened. (Id. at 4:8–26.) These claims are unexhausted. (See generally,
28   Pet. for Review in Cal. Supreme Ct. (Docket no. 13-13).) They also lack merit.

                                              2
                                                                         17cv1925-LAB (RBB)
 1         Lerma objects that admission of A.R.’s forensic interview amounted to
 2   knowing use of false or perjured testimony. His objections focus on one portion of
 3   her interview, concerning events on a single day after Lerma and A.R.’s mother
 4   had divorced. On that day A.R., Lerma, Lerma’s then-girlfriend, and the girlfriend’s
 5   son all went to Legoland. A.R. was twelve years old at the time of the events.1 At
 6   trial, she remembered nothing unusual happening to her on that day. But in her
 7   preliminary interview, she had had described an incident involving painful
 8   penetration. On cross-examination, Lerma’s own lawyer read from the hearing
 9   testimony, and elicited from A.R. that nothing had happened on the day of the
10   Legoland trip. On redirect, the prosecutor asked her to explain the inconsistency.
11   She said she remembered the incident happening when she was twelve years old,
12   but forgot whether it happened the day of the Legoland trip or some other time.
13         The prosecutor sought to admit portions of the interview. Lerma’s counsel
14   objected, arguing that it was consistent with A.R.’s trial testimony, and that this
15   would amount to improper bolstering. The trial court admitted the interview as a
16   prior inconsistent statement.
17         Lerma’s state habeas petitions addressed the recording’s admissibility under
18   state law, and also argued that its admission violated due process.2 But as the
19   R&R correctly points out, he never argued to either the California Court of Appeal
20   or the California Supreme Court that the prosecution had knowingly offered
21   perjured testimony or other false evidence. (See generally, Docket nos. 13-8, 13-
22   13.) A.R.’s testimony at trial can be said to be confused and somewhat
23
24
     1
25     She was thirteen or fourteen and in the seventh grade at the time of the interview,
     and she was in the ninth grade at the time of trial. (See Docket no. 13–11 (Court
26   of Appeals’ Denial of Petition) at 18.)
     2
27     The R&R correctly explains why the federal due process claim lacks merit. And
     alleged violations of state evidentiary rules do not give rise to federal habeas
28   claims.

                                               3
                                                                         17cv1925-LAB (RBB)
 1   contradictory, but nothing in the record suggests the prosecution knew it was false.
 2   See United States v. Zuno-Arce, 44 F.3d 1420, 1423 (9th Cir. 1995). The record
 3   provides no support for any claim that the government knew either the forensic
 4   interview or A.R.’s trial testimony was false. See id. (holding that mere
 5   discrepancies in evidence did not support finding of prosecutorial misconduct or
 6   claim that defendant was deprived of a fair trial). Even if Lerma had exhausted this
 7   claim, it would be denied on the merits.
 8         The objection that the jury convicted Lerma even though he had not been
 9   proved guilty beyond a reasonable doubt is similarly non-meritorious. The jury was
10   entitled to believe A.R.’s explanation for giving an inconsistent account,3 as well
11   as other evidence of Lerma’s guilt, and could easily have found Lerma guilty
12   beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 324 (1979).
13   On habeas review, this Court cannot, as Lerma suggests, substitute its own
14   judgment for the jury’s. See Cavazos v. Smith, 65 U.S. 1, 2 (2011). Even if Lerma
15   had exhausted this claim, it would be denied on the merits.
16   Conclusion and Order
17         Lerma’s objections are OVERRULED. The Court ADOPTS the R&R. The
18   Petition is DENIED, and a certificate of appealability is also DENIED.
19         IT IS SO ORDERED.
20   Dated: May 10, 2019
21
22                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
23
24
25
     3
       As part of its discussion, the Court of Appeal’s reasoned decision gave a lucid
26   explanation for the differences between A.R.’s forensic interview and trial
27   testimony, based on her age, maturity, and the amount of time that had passed.
     (See Docket no. 13-11 at 18.) This shows one possible line of reasoning that
28   rational jurors might have followed.

                                                4
                                                                         17cv1925-LAB (RBB)
